FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                             Oct 05 2012, 8:38 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:
STEVE FAWCETT                                       TODD A. WHITEHURST
Law Offices of Elden E. Stoops, Jr., P.C.           Indiana Department of Child Services
North Manchester, Indiana                           Wabash, Indiana

                                                    ROBERT J. HENKE
                                                    DCS Central Administration
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION                    )
OF THE PARENT-CHILD RELATIONSHIP                    )
OF: T.O., S.O., B.O., R.O., Z.O., E.O., & G.O.      )
(MINOR CHILDREN), AND J.C. (MOTHER),                )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )   No. 85A05-1204-JT-170
                                                    )
THE INDIANA DEPARTMENT OF CHILD                     )
SERVICES,                                           )
                                                    )
       Appellee-Petitioner.                         )


                      APPEAL FROM THE WABASH CIRCUIT COURT
                         The Honorable Robert R. McCallen III, Judge
                     Cause Nos. 85C01-1109-JT-18, 19, 20, 21, 22, 23 & 24

                                          October 5, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                                Case Summary

           J.C. (“Mother”) appeals an order terminating her parental rights to T.O., S.O., B.O.,

R.O., Z.O., E.O., and G.O. (collectively, “the Children”) upon the petition of the Wabash

County Department of Child Services (“DCS”).1 We affirm.

                                                      Issue

           Mother presents a single issue for appeal: Whether DCS established, by clear and

convincing evidence, the requisite statutory elements to support the termination of parental

rights.

                                      Facts and Procedural History

           On March 22, 2010, DCS investigated a report that Mother, the Children, and their

stepfather were living in a motel after B.O. started a fire that damaged the family residence.

Caseworkers discovered that the stepfather had struck G.O. with a broom, Mother had

intervened and struck the stepfather with the broom, and G.O. was in need of medical

attention.2 DCS removed the Children from Mother’s care and filed a petition alleging that

the Children were Children in Need of Services (“CHINS”).

           On March 24, 2010, the juvenile court conducted an initial hearing at which Mother

denied the allegations. On May 5, 2010, a fact-finding hearing was conducted. The Children

were determined to be CHINS and the out-of-home placement continued.

           Mother participated in services directed toward reunification. She regularly visited


1
    Mother’s ex-husband, who is the father of all seven children, is not an active participant in this appeal.
2
 Then three-year-old G.O. had large welts on his right shoulder blade and lower back, scrapes and abrasions
on his right side, and an open and bleeding wound on his head. (DCS App. 12-15.)

                                                         2
the Children and was “substantially compliant” with home-based services provided by

White’s Family Services. (App. 38.) However, her participation in individual therapy at the

Bowen Center was inconsistent.

        On July 28, 2011, the Children were returned to Mother’s care on a temporary trial

basis. The family was provided with ten to twenty hours of family preservation services

weekly. During the trial home visit, law enforcement officers were called to Mother’s home

on multiple occasions; S.O. ran away from home; S.O. threw rocks at a service provider’s

vehicle and was placed in a juvenile facility; Mother pushed Z.O. against the wall; Z.O. tried

to jump out of an upstairs window; and a home-based service provider observed Mother

strike B.O., S.O., and Z.O. On August 30, 2011, the children were again removed from

Mother’s care.

        After the second removal, Mother appeared for supervised visits with the Children,

but the visits were “very rocky” as there was “a lot of swearing” and Mother threatened some

of the Children. (Tr. 12.) Visits were reduced from twice weekly to once weekly.

Historically, the children had significant behavioral issues and displays of aggression. Some

were violent toward their siblings and foster family members. As a whole, the Children had

regressed while in the trial in-home visit, but had “flourished” in subsequent foster

placements.3 (Tr. 25, 198.)

        On September 2, 2011, DCS petitioned to terminate Mother’s parental rights. The


3
 Foster parents testified that when the Children were first placed, they did not know how to use silverware,
“licked bowls like animals,” shoveled in food as if they were starving, lacked skills to bathe themselves,
profusely used profanity, and behaved wildly and aggressively. (Tr. 241, 254.)

                                                     3
Wabash County Circuit Court, Juvenile Division, conducted an evidentiary hearing on

February 28, February 29, and March 1, 2012. On March 5, 2012, the court issued an order

terminating Mother’s parental rights. She now appeals.

                                 Discussion and Decision

                                   A. Standard of Review

       Our standard of review is highly deferential in cases concerning the termination of

parental rights. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). This Court will not set

aside the trial court’s judgment terminating a parent-child relationship unless it is clearly

erroneous. In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997). When reviewing the

sufficiency of the evidence to support a judgment of involuntary termination of a parent-child

relationship, we neither reweigh the evidence nor judge the credibility of the witnesses. Id.

We consider only the evidence that supports the judgment and the reasonable inferences to be

drawn therefrom. Id.

             B. Requirements for Involuntary Termination of Parental Rights

       Parental rights are of a constitutional dimension, but the law provides for the

termination of those rights when the parents are unable or unwilling to meet their parental

responsibilities. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

(Ind. 2005). The purpose of terminating parental rights is not to punish the parents, but to

protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.

       Indiana Code Section 31-35-2-4(b)(2) sets out the elements that DCS must allege and

prove by clear and convincing evidence in order to terminate a parent-child relationship:


                                              4
       (A) That one (1) of the following is true:

              (i)     The child has been removed from the parent for at least six (6)
                      months under a dispositional decree.
              (ii)    A court has entered a finding under IC 31-34-21-5.6 that
                      reasonable efforts for family preservation or reunification are
                      not required, including a description of the court’s finding, the
                      date of the finding, and the manner in which the finding was
                      made.
              (iii)   The child has been removed from the parent and has been under
                      the supervision of a county office of family and children for at
                      least fifteen (15) months of the most recent twenty-two (22)
                      months, beginning with the date the child is removed from the
                      home as a result of the child being alleged to be a child in need
                      of services or a delinquent child;

       (B) That one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that resulted
                      in the child’s removal or the reasons for placement outside the
                      home of the parents will not be remedied.
              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of the
                      child.
              (iii)   The child has, on two (2) separate occasions, been adjudicated a
                      child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

       If the court finds that the allegations in a petition described above are true, the

court shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a). A trial

court must judge a parent’s fitness to care for his or her child at the time of the

termination hearing, taking into consideration evidence of changed conditions. In re

J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial court must

also “evaluate the parent’s habitual patterns of conduct to determine the probability of

                                               5
future neglect or deprivation of the child.” Id.

                                     C. Analysis

       Mother asserts that, although “the trial in-home visit did not go well,” this “does not

erase the progress she made to that point remedying the factors that led to the children’s

removal or diminish the reasonable probability of Mother ultimately remedying those

factors.”   Appellant’s Brief at 10.     Mother does not challenge the juvenile court’s

determination pursuant to Indiana Code Section 31-35-2-4(b)(2)(A) (removal from parent),

(C) (best interests of the children) or (D) (satisfactory plan).        She challenges the

determination relating to Indiana Code Section 31-35-2-4(b)(2)(B) (conditions will not be

remedied or relationship poses a threat to child’s well-being).

       Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, and therefore

the court needed to find that only one of the three requirements of subsection (b)(2)(B) had

been established by clear and convincing evidence. See L.S., 717 N.E.2d at 209. Because

we find it to be dispositive under the facts of this case, we consider only whether DCS

established, by clear and convincing evidence, that there is a reasonable probability that the

conditions resulting in the removal or reasons for placement outside the home will not be

remedied. See Ind. Code § 31-35-2-4(b)(2)(B)(i). The relevant statute does not simply focus

on the initial basis for removal for purpose of determining whether a parent’s rights should

be terminated, “but also those bases resulting in the continued placement outside the home.”

In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied.

       Initially, the Children were removed because Mother failed to provide a safe and


                                              6
stable environment for them. Mother has since separated from her then-husband who

spanked several of the Children and injured B.O. However, removal of the stepfather from

the family dynamic did not protect the Children from the threat of physical abuse.

          DCS presented evidence that, when they were informed of the impending in-home

trial visit with Mother, “all [of the Children] reacted negatively and several of them said no.”

    (Tr. 90, Ex. 8.) R.O. stated, “No, I don’t want to come home. Mom is mean and she pulls

my shirt and hits us.” (Tr. 90.) Two of the Children refused to leave the van until they were

physically removed.4 When some of the former foster parents visited, Z.O. reported that

Mother had been beating him in the stomach. (Tr. 243.) B.O. reported that Mother had

slammed his head into a door. (Tr. 243.) When Mother was confronted by B.O. in the foster

parent’s presence, Mother responded, “you’re darn right I beat [you], and that goes for all of

you.” (Tr. 243.)

          Mother was ordered to participate in individual counseling but her participation was

sporadic; she stopped attending sessions for several months.                      Mother expressed an

unwillingness “to rehash her issues.” (Tr. 102.) Also, Mother appeared resistant to

professional recommendations and unable to implement new parenting techniques. She

reported to one of her therapists that she felt overwhelmed and she expressed a belief that she

could not adequately discipline her six sons and one daughter without resorting to methods

disapproved of by DCS as “harsh or abusive.” (Tr. 201.)

4
  Mother did not assist the Children into her house until she was prompted to do so. Both Mother and the
Children appeared detached. One of the Children continued to insist that his foster mother was his mother and
he belonged in her home. Additionally, caseworkers discovered that Mother had failed to bring groceries into
the house in anticipation of the Children’s return.

                                                     7
       Although Mother was provided with intensive in-home services, she continued to

discipline the Children inappropriately and to threaten them. For example, she threatened to

cut off some of the Children’s fingers for misbehavior. A home-based service provider saw

Mother strike B.O., S.O., and Z.O. multiple times on August 29, 2011. Post-removal

visitation was difficult, as Mother continued to verbally threaten the Children. They

sometimes recoiled when Mother came near them, as if they were expecting to be struck.

       In seeking reversal of the termination decision, Mother directs our attention to the

testimony of the Court Appointed Special Advocate (“CASA”). The CASA opined that DCS

had returned the Children too early to expect a successful reunification and further testified

that she had “made my decision that I was not for the TPR.” (Tr. 277.) Curiously, the CASA

also agreed with DCS that termination was in the Children’s best interests; however, she

continued to opine that the termination petition should not be granted. In essence, Mother

asks that we reweigh the evidence and accord greater weight to the CASA’s

recommendation. We will not do so. See In re A.A.C., 682 N.E.2d at 544.

       DCS presented clear and convincing evidence from which the trial court could

conclude that there was a reasonable probability that the conditions resulting in the removal

or reasons for placement outside the home would not be remedied.

                                        Conclusion

       DCS established by clear and convincing evidence the requisite elements to support

the termination of parental rights.

       Affirmed.


                                              8
RILEY, J., and CRONE, J., concur.




                                    9